ICJ_178_ApplicationGenocideConvention_GMB_MMR_2022-07-22_ORD_01_NA_00_FR.txt.                                           22 JULY 2022

                                             ORDER




APPLICATION OF THE CONVENTION ON THE PREVENTION
    AND PUNISHMENT OF THE CRIME OF GENOCIDE

            (THE GAMBIA v. MYANMAR)




                   ___________




APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
      ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

              (GAMBIE c. MYANMAR)




                                         22 JUILLET 2022

                                         ORDONNANCE

                         COUR INTERNATIONALE DE JUSTICE



                                            ANNÉE 2022
                                                                                                 2022
                                                                                              22 juillet
                                                                                             Rôle général
                                                                                                no 178
                                            22 juillet 2022



            APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
                 ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

                                  (GAMBIE c. MYANMAR)



                                        ORDONNANCE



Présents : MME DONOGHUE, présidente ; M. GEVORGIAN, vice-président ; MM. TOMKA,
           ABRAHAM, BENNOUNA, YUSUF, MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON,
           SALAM, IWASAWA, NOLTE, MME CHARLESWORTH, juges ; MME PILLAY, M. KRESS,
           juges ad hoc ; M. GAUTIER, greffier.


       La Cour internationale de Justice,

       Ainsi composée,

       Après délibéré en chambre du conseil,

       Vu l’article 48 du Statut de la Cour et le paragraphe 5 de l’article 79ter de son Règlement,

        Vu la requête déposée au Greffe de la Cour le 11 novembre 2019, par laquelle la
République de Gambie (ci-après la «Gambie») a introduit une instance contre la République de
l’Union du Myanmar (ci-après le «Myanmar») au sujet d’un différend concernant de prétendues
violations par le Myanmar de la convention pour la prévention et la répression du crime de
génocide (ci-après la «convention sur le génocide»),

                                                  -2-

        Vu l’ordonnance du 23 janvier 2020, par laquelle la Cour a fixé au 23 juillet 2020 et au
25 janvier 2021, respectivement, les dates d’expiration du délai pour le dépôt du mémoire de la
Gambie et du contre-mémoire du Myanmar,

         Vu l’ordonnance du 18 mai 2020, par laquelle la Cour a reporté au 23 octobre 2020 et au
23 juillet 2021, respectivement, les dates d’expiration des délais pour le dépôt du mémoire de la
Gambie et du contre-mémoire du Myanmar,

        Vu le mémoire de la Gambie déposé dans le délai ainsi prorogé,

        Vu les exceptions préliminaires soulevées par le Myanmar le 20 janvier 2021 ;

        Considérant que le dépôt des exceptions préliminaires du Myanmar a eu pour effet, en
vertu des dispositions du paragraphe 3 de l’article 79bis du Règlement de la Cour, de suspendre la
procédure sur le fond ;

       Considérant que la Cour, par son arrêt en date du 22 juillet 2022, a déclaré qu’elle avait
compétence, en vertu de l’article IX de la convention sur le génocide, pour connaître de la requête
déposée par la Gambie le 11 novembre 2019, et que ladite requête était recevable,

     Fixe au 24 avril 2023 la date d’expiration du délai pour le dépôt du contre-mémoire du
Myanmar ;

        Réserve la suite de la procédure.



        Fait en anglais et en français, le texte anglais faisant foi, au Palais de la Paix, à La Haye, le
vingt-deux juillet deux mille vingt-deux, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et les autres seront transmis respectivement au Gouvernement de la République de
Gambie et au Gouvernement de la République de l’Union du Myanmar.




                                                                         La présidente,
                                                            (Signé)   Joan E. DONOGHUE.




                                                                           Le greffier,
                                                            (Signé)    Philippe GAUTIER.




                                             ___________

